Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 should make it clear that the reflective layer is formed in a recess in the substrate (see figure 2).
Claims 15-18 should replace “substrate side”  with - -substrate side opposite that coated with the reflective layer and patterned layer- - to distinguish it from the sides of the mask.  
In claims 1 and 15, after “patterned”, please insert - - mask- - to make it clear that this is the pattern making the structure of photomask.
In claims 1,15 and 17, before “reflective”, please insert - - EUV - - . 
In claim 9, please insert - - electrically - - before conductive
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tanaka 20130323928.
Tanaka 20130323928 teaches with respect to figures 3 and 4 coatings applied to the sides (REP1) and the rear surface conductive (CF) on the substrate of an EUV photomask having a multilayered reflective layer (ML), with a capping layer (CAP), a buffer layer (BUF) and an absorber pattern (ABS).  figures 5 and 6 are similar, but extend the coatings up to reflective multilayer or both the reflective multilayer and the absorber.  The coating REP can be applied by adhering a fluorine resin or water repellent film to the side surfaces or by coating. Treatment with a polydopamine solution promotes adhesion.  The REP1 film can also be attached by screwing or hooking [0102,0109]. 

Claims 15,16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Schedel et al. 20200225571
Schedel et al. 20200225571 teaches bonding the protective layer structure on the rear surface of the EUV mask by an adhesive (glue) or glueless bond [0025,0042,0072].   Figure    3C shows and acrylic adhesive layer (220) bonding the polyolefin, PET or PVC carrier (230) to the . 

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Katoh WO 94/12583. 
Katoh WO 94/12583 teaches in example 1 a trilayer film including a surface layer of 80 wt% polyvinylidene fluoride and 20wt% acrylic resin, an intermediate layer of 20 wt% polyvinylidene fluoride and 80wt% acrylic resin and UV absorbers and an acrylic adhesive layer (page 8/line 11-page 9/line 8) thermoplastic styrene based adhesive. Example 3 uses chloroprene rubber as the adhesive. The surface layer can be 60-100 wt% of vinylidenefluoride with preference for more than 80 wt% and more than 90 wt%  (page 3/line 23-page 4/line 14).  The intermediate layer can be up to 60 wt% vinylidenefluoride (page 6/lines 4-14).

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shimoda et al. 5560959.
Shimoda et al. 5560959 teaches in example 1 describes a substrate coated with a release coating, followed by a thermoplastic polyurethane adhesive layer, a linear polyurethane inner layer, and a crosslinked polyurethane uppermost layer and a protective film.  The protective film and release treated substrate are removed and it is adhered to a glass substrate and transmitted light form a mercury lamp with low scattering. The upper surface was self healing (7/36-8/47).  In the comparative example 1, the order of the layers was changed to be a thermoplastic .

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Jin et al. CN 108728007.
Jin et al. CN 108728007 (machine translation attached) describes in example 1, a release layer (6), an acrylic pressure sensitive adhesive layer (5), a thermoplastic polyurethane layer (4), a self healing/repairing layer made of a fluorinated polyurethane (3) and silicon release layer (1) and a PET substrate (1).   This is used with a laminating machine [0036-0046].

Claims 10-14 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Vandeparre et al. WO 2019191438.
Vandeparre et al. WO 2019191438 teaches a polycarbonate polyuerethane layer, a urethane acrylate layer, acrylate, a PVC layer and an acrylate adhesive (page 15).  The addition of colorants including carbon black (8/33-10/5, particularly 9/15).  The protective layer can be vinylidene fluoride, polyurethane, polyvinyl chloride, polyester, polypropylene or the like (7/18-21). The polyurethanes are biphasic which promotes self healing (6/22-7/7). Acrylic adhesive can be used (5/35-6/2)

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. JP 2012-124196, in view of Lee 20130236818.


    PNG
    media_image1.png
    92
    159
    media_image1.png
    Greyscale

Lee 20130236818 teaches conductive layers to be formed on the back of EUV masks. These can be conductive polymer films [0055,0057,0070].
It would have been obvious to one skilled in the art to modify the EUV mask illustrated in figure 6e of Shimoda et al., by adding a polymeric conductive layer on the backside as taught by lee 20130236818 to reduce charging.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. JP 2012-124196, in view of Lee 20130236818, further in view of Kamiya JP 2010-168474.
Kamiya JP 2010-168474 (machine translation attached) teaches a protective film for a photomask, which is adhered via a pressure sensitive adhesive layer and provided with a release layer [0003]. The protective film includes a layer (Cl), formed of a conductive polymer [0017-0042]. A 25 micron PET substrate was coated with a pressure sensitive adhesive layer and a 6 micron PET film, this was then treated with a corona discharge, a polystyrenesulfonate/polythiophene conductive polymer of preparation 2 was coated, a methyl triisocyanate/siloxane diol composition was then formed as the release layer [0055,0058-0059].
	It would have been obvious to one skilled in the art modify the photomasks rendered obvious by the combination of Shimoda et al. JP 2012-124196 and Lee 20130236818 by . 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. JP 2012-124196, in view of Lee 20130236818, further in view of Tanaka 20130323928.
In addition to the basis above, it would have been obvious to one skilled in the art to modify the masks rendered obvious by the combination of Shimoda et al. JP 2012-124196 and  Lee 20130236818 by applying fluorinated resin or water repellent resin polymer film to the sides of mask as taught by Tanaka 20130323928 at [0102]. 

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. JP 2012-124196, in view of Lee 20130236818 and Kamiya JP 2010-168474, further in view of Tanaka 20130323928
In addition to the basis above, it would have been obvious to one skilled in the art to modify the masks rendered obvious by the combination of Shimoda et al. JP 2012-124196,  Lee 20130236818 and Kamiya JP 2010-168474 by applying fluorinated resin or water repellent resin polymer film to the sides of mask as taught by Tanaka 20130323928 at [0102]. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu CN108300353 (abstract only) teaches a self-repairing film which includes an acrylic adhesive layer, a self repairing thermoplastic polyurethane layer and a polydimethyosiloxane layer. 

	Yoon et al. 20110287348 teaches in figure 2, a reflective mask where the multilayered reflective layer is embedded in recesses in the substrate. 
	Kodera JP 2014-197628 teaches in figure 2, a reflective mask where the multilayered reflective layer (12) is embedded in recesses in the substrate (11) and a conductive layer is on the back (13).
Saito JP 63-081354 teaches a protective polyimide film (5) on the back of a mask substrate and this prevents scratching of the substrate surface.  This can be peeled before use 
Matsumoto et al. JP 57-178241 teaches a protective layer (3) for use with a mask made of a resin with metallic powder.   This can be peeled off. 
Tabuchi 5397665 teaches forming a hydrophobic coating (12) to prevent the adhesion of particles [3/6-31). 
Yoshii JP 2012-182235 (machine translation attached) describes the impregnation of inorganic material into the backside conductive layer of an EUV mask or the chuck due to these being trapped between them curing chucking and that removal of these requires scrubbing/mechanical cleaning and can result in warpage of the mask during chucking [0012-0014]. The protective film is a Si, F, or organic polymer material, such as a polyolefin, acrylic resin, polyvinyl alcohol or polyvinyl acetate applied by die coating, spin coating or slit coating and removable using solvents, acids and/or alkaline solutions without mechanical force [0021,0031-0033,0036-0037]. Figure 1 shows the EUV reflective mask including the substrate (103), the multilayered Mo/Si reflective layer (102), the absorption layer (101), the backside conductive layer (104) and the protective film (105)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737